Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JOSE J. SILVA, M.D.

                  Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00142-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Jose J. Silva, M.D., seeks a writ of mandamus against the Honorable Javier
Alvarez, Judge of the County Court at Law No. 3 of El Paso County.  Mandamus will lie only
to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)
(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Based on
the petition and record before us, we are unable to conclude that Relator is entitled to the
relief requested.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).

                                                                  RICHARD BARAJAS, Chief Justice
July 27, 2006

Before Barajas, C.J., McClure, and Chew, JJ.
McClure, J., not participating